





SILVERBOW RESOURCES, INC.
2016 EQUITY INCENTIVE PLAN
CASH INCENTIVE AWARD GRANT NOTICE
OFFICERS - PERFORMANCE


Pursuant to the terms and conditions of the SilverBow Resources, Inc. 2016
Equity Incentive Plan, as amended from time to time (the “Plan”), SilverBow
Resources, Inc. (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the cash incentive award (the “Cash Incentive
Award”) set forth below. This Cash Incentive Award (this “Award”) is subject to
the terms and conditions set forth herein and in the Cash Incentive Award
Agreement attached hereto as Appendix A (the “Agreement”) and the Plan, each of
which is incorporated herein by reference. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.
Participant:
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]
 
 
Date of Grant:
February 26, 2020
 
 
Award Type and Description:
Performance Award granted pursuant to Article X of the Plan. This Award
represents the right to receive a cash payment in an amount up to 200% of the
Target Cash Incentive Award (defined below), subject to the terms and conditions
set forth herein and in the Agreement.


The Target Cash Incentive Award will be divided into two halves. The first 50%
of the Target Cash Incentive Award will be subject to a Performance Goal
established with respect to fiscal year 2020 (the “2020 Target Cash Incentive”).
The second 50% of the Target Cash Incentive Award will be subject to a
Performance Goal established with respect to fiscal year 2021 (the “2021 Target
Cash Incentive”).


Your right to receive settlement of this Award in an amount ranging from 0% to
200% of the Target Cash Incentive Award shall vest and become earned and
nonforfeitable upon (i) your satisfaction of the continued employment or service
requirements described below under “Service Requirement” and (ii) the
Committee’s certification of the level of achievement of the 2020 Performance
Goal or the 2021 Performance Goal (defined below). The portion of the 2020
Target Cash Incentive actually earned upon satisfaction of the foregoing
requirements is referred to herein as the “2020 Earned Cash Incentive Award” and
the portion of the 2021 Target Cash Incentive actually earned upon satisfaction
of the foregoing requirements is referred to herein as the “2021 Earned Cash
Incentive Award.” Each of the 2020 Earned Cash Incentive Award and the 2021
Earned Cash Incentive Award may be referred to as an “Earned Cash Incentive
Award.”
 
 
Dollar Amount of Target Cash Incentive Award:
$[[VALUE]] (the “Target Cash Incentive Award”).
 
 






--------------------------------------------------------------------------------





Performance Period:
The Performance Period for the 2020 Target Cash Incentive is January 1, 2020
through December 31, 2020 (the “2020 Performance Period End Date” and such 12
month period the “2020 Performance Period”). The Performance Period for the 2021
Target Cash Incentive is January 1, 2021 through December 31, 2021 (the “2021
Performance Period End Date” and such 12 month period the 2021 Performance
Period”). Each of the 2020 Performance Period End Date and the 2021 Performance
Period End Date may be referred to as a “Performance Period End Date.”
 
 
Service Requirement:
Except as expressly provided in Section 3 of the Agreement, you must remain
continuously employed by, or continuously provide services to, the Company or an
Affiliate, as applicable, from the Date of Grant through the 2020 Performance
Period End Date to be eligible to receive payment of the 2020 Target Cash
Incentive, which payment is based on the level of achievement with respect to
the 2020 Performance Goal (as defined below). Except as expressly provided in
Section 3 of the Agreement, you must remain continuously employed by, or
continuously provide services to, the Company or an Affiliate, as applicable,
from the Date of Grant through the 2021 Performance Period End Date to be
eligible to receive payment of the 2021 Target Cash Incentive, which payment is
based on the level of achievement with respect to the 2021 Performance Goal (as
defined below).
 
 
Performance Goal:
The “2020 Performance Goal” for the 2020 Performance Period is based on the
Company’s achievement with respect to liquids production in the 4th quarter of
2020, as described in Appendix B attached hereto. The “2021 Performance Goal”
for the 2021 Performance Period will be determined by the Committee and
communicated to you following the end of the 2020 Performance Period.
 
 
Settlement:
Settlement of the 2020 Earned Cash Incentive Award and the 2021 Earned Cash
Incentive Award shall be made in two separate lump sum payments, which shall be
paid to you in accordance with Section 4 of the Agreement.



By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Cash Incentive Award Grant Notice (this “Grant
Notice”). You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf)), each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same agreement.
[Signature Page Follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, effective for all purposes as provided
above.
    
SILVERBOW RESOURCES, INC.
 






--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Participant has executed this Grant Notice, effective
for all purposes as provided above.
    
PARTICIPANT




[[SIGNATURE]]
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]






--------------------------------------------------------------------------------











APPENDIX A


CASH INCENTIVE AWARD AGREEMENT


This Cash Incentive Award Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
SilverBow Resources, Inc., a Delaware corporation (the “Company”), and
[FIRSTNAME] [LASTNAME] (the “Participant”). Capitalized terms used but not
specifically defined herein shall have the meanings specified in the Plan or the
Grant Notice.
1.    Award.  In consideration of the Participant’s past and/or continued
employment with, or service to, the Company or its Affiliates and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the Cash
Incentive Award described in the Grant Notice on the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent vested, the Cash Incentive Award represents the right to
receive up to two lump sum cash payments, subject to the terms and conditions
set forth in the Grant Notice, this Agreement and the Plan; provided, however,
that, depending on the level of performance determined to be attained with
respect to the 2020 Performance Goal and the 2021 Performance Goal, the
aggregate amount of cash that may be paid hereunder in respect of this Award may
range from 0% to 200% of the Target Cash Incentive Award. Unless and until the
Cash Incentive Award has become vested in the manner set forth in the Grant
Notice, the Participant will have no right to receive any payments in respect of
the Cash Incentive Award. Prior to settlement of this Award, this Award
represents an unsecured obligation of the Company, payable only from the general
assets of the Company.
2.    Vesting of Cash Incentive Award.  Except as otherwise set forth in Section
3, the Cash Incentive Award shall vest and become the 2020 Earned Cash Incentive
Award and/or the 2021 Earned Cash Incentive Award, as applicable, based on the
extent to which the Company has satisfied the 2020 Performance Goal and/or the
2021 Performance Goal, as applicable, set forth in the Grant Notice, which shall
be determined by the Committee in its sole discretion following the end of each
of the 2020 Performance Period and/or the 2021 Performance Period, subject to
the Participant’s satisfaction of the applicable Service Requirements set forth
in the Grant Notice. Any portion of the 2020 Target Cash Incentive that does not
become the 2020 Earned Cash Incentive Award upon the Committee’s certification
of the level of achievement of the 2020 Performance Goal, shall be automatically
forfeited. Any portion of the 2021 Target Cash Incentive that does not become
the 2021 Earned Cash Incentive Award upon the Committee’s certification of the
level of achievement of the 2021 Performance Goal, shall be automatically
forfeited. 
3.    Effect of Termination of Employment or Service; Effect of Change in
Control.
(a)    Termination of Employment without Cause or for Good Reason or due to
Death or Disability. Except as otherwise provided in Section 3(b), in the event
of your termination





--------------------------------------------------------------------------------





of employment by the Company without Cause or due to your resignation for Good
Reason or due to your Death or Disability that occurs (i) during the 2020
Performance Period, the 2020 Target Cash Incentive Award will become vested as
if target performance were achieved with respect to the 2020 Performance Goal
except that such amount will be multiplied by a fraction, the numerator of which
is the number of days during which you were employed by the Company in the 2020
Performance Period and the denominator of which is 366; or (ii) during the 2021
Performance Period, (A) to the extent unpaid, the 2020 Target Cash Incentive
Award will become vested based on actual performance with respect to the 2020
Performance Goal and (B) the 2021 Target Cash Incentive Award will become vested
as if target performance were achieved with respect to the 2021 Performance Goal
except that such amount will be multiplied by a fraction, the numerator of which
is the number of days during which you were employed by the Company in the 2021
Performance Period and the denominator of which is 365. In the event of a
termination described in this Section 3(a), the Cash Incentive Award will be
settled as provided in Section 4 upon (or no later than) 60 days following the
date of your termination of employment.
(b)    Acceleration of Vesting Following a Change in Control. In the event of a
Change in Control, any portion of the Cash Incentive Award that has not been
earned through certification by the Committee of the applicable Performance
Goals will become vested as if target performance were achieved with respect to
the applicable Performance Goals on the earlier to occur of (i) your termination
of employment by the Company without Cause or due to your resignation for Good
Reason or (ii) the date that is six (6) months following the Change in Control.
Any earned but unpaid portion of the Cash Incentive Award will be paid upon (or
no later than) 60 days following the applicable vesting event described in the
preceding sentence.
(c)    Other Termination of Employment or Service. Except as otherwise provided
in Sections 3(a) or 3(b), if the Participant has not satisfied the Service
Requirement, then upon the termination of the Participant’s employment or other
service relationship with the Company or an Affiliate for any reason, any
unearned portion of the Cash Incentive Award will terminate automatically
without any further action by the Company and will be forfeited without further
notice and at no cost to the Company.
4.    Settlement of Cash Incentive Award. Except as otherwise set forth in
Sections 3(a) or 3(b), as soon as administratively practicable following the
Committee’s certification of the level of attainment of the Performance Goal
following each Performance Period End Date, but in no event later than 60 days
following the applicable Performance Period End Date, the Company shall pay to
the Participant (or the Participant’s permitted transferee, if applicable), a
cash lump sum payment equal to the applicable Earned Cash Incentive Award. The
value of the Cash Incentive Award shall not bear any interest owing to the
passage of time. Neither this Section 4 nor any action taken pursuant to or in
accordance with this Agreement shall be construed to create a trust or a funded
or secured obligation of any kind.
5.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Company or an Affiliate
of the Company will withhold from the settlement of any Earned Cash Incentive
Award the amount necessary or appropriate to satisfy its withholding
obligations.
6.    Plan Restrictions.  The Participant acknowledges and agrees that the Cash
Incentive Award granted under this Agreement and any Shares received in
settlement thereof, shall





--------------------------------------------------------------------------------





be subject to all applicable provisions of the Plan, including but not limited
to the restrictions on transferability set forth in Section 14.6 of the Plan.
7.    Execution of Receipts and Releases. Any payment to the Participant or the
Participant’s legal representative, heir, legatee or distributee, in accordance
with this Agreement shall be in full satisfaction of all claims of such person
hereunder. As a condition precedent to such payment or issuance, the Company may
require the Participant or the Participant’s legal representative, heir, legatee
or distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to any Earned Cash Incentive Award.
8.    No Right to Continued Employment, Service or Awards. Nothing in the
adoption of the Plan, nor the award of the Cash Incentive Award thereunder
pursuant to the Grant Notice and this Agreement, shall confer upon the
Participant the right to continued employment by, or a continued service
relationship with, the Company or any Affiliate, or any other entity, or affect
in any way the right of the Company or any such Affiliate, or any other entity
to terminate such employment or other service relationship at any time. The
grant of the Cash Incentive Award is a one-time benefit and does not create any
contractual or other right to receive a grant of Awards or benefits in lieu of
Awards in the future. Any future Awards will be granted at the sole discretion
of the Company.
9.    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via email
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)    If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
(b)    If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
10.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
11.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.





--------------------------------------------------------------------------------





12.    Entire Agreement; Amendment.. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Cash Incentive Award granted hereby; provided¸
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment, consulting and/or severance
agreement between the Company (or an Affiliate or other entity) and the
Participant in effect as of the date a determination is to be made under this
Agreement. Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan; provided, however, that except as otherwise provided in the Plan
or this Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the Company.
13.    Severability; Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
14.    Clawback. Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all amounts paid or payable hereunder shall be subject to forfeiture, recoupment
and/or cancellation to the extent necessary to comply with such law(s) and/or
policy.
15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.
16.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom the Cash
Incentive Award may be transferred by will or the laws of descent or
distribution.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format





--------------------------------------------------------------------------------





(.pdf) attachment to electronic mail shall be effective as delivery of a
manually executed counterpart of the Grant Notice.
19.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Cash Incentive Award granted pursuant to this Agreement is
intended to be exempt from the applicable requirements of Section 409A of the
Code, as amended from time to time, including the guidance and regulations
promulgated thereunder and successor provisions, guidance and regulations
thereto (the “Nonqualified Deferred Compensation Rules”), and shall be construed
and interpreted in accordance with such intent. Nevertheless, to the extent that
the Committee determines that the Cash Incentive may not be exempt from the
Nonqualified Deferred Compensation Rules, then, if the Participant is deemed to
be a “specified employee” within the meaning of the Nonqualified Deferred
Compensation Rules, as determined by the Committee, at a time when the
Participant becomes eligible for settlement of all or a portion of the Cash
Incentive Award upon his “separation from service” within the meaning of the
Nonqualified Deferred Compensation Rules, then to the extent necessary to
prevent any accelerated or additional tax under the Nonqualified Deferred
Compensation Rules, such settlement will be delayed until the earlier of: (a)
the date that is six months following the Participant’s separation from service
and (b) the Participant’s death. Notwithstanding the foregoing, the Company and
its Affiliates make no representations that the Cash Incentive Award provided
under this Agreement is exempt from or compliant with the Nonqualified Deferred
Compensation Rules and in no event shall the Company or any Affiliate be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with the
Nonqualified Deferred Compensation Rules. Each payment under the Cash Incentive
Award is intended to be “separate” payment for purposes of the Nonqualified
Deferred Compensation Rules.









